Citation Nr: 1317313	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  12-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for shin splints of the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active military service from November 1993 to March 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, confirmed and continued an existing 0 percent (i.e., noncompensable) rating for shin splints of the right lower extremity.


FINDING OF FACT

Throughout the entire period at issue in this appeal, the shin splints affecting the Veteran's right lower extremity have been manifested by her competent and credible complaints of pain, tenderness, and swelling that are ratable by analogy to moderate muscle damage of Muscle Group XI, but with no additional findings of joint involvement and no malunion of her tibia or fibula.


CONCLUSION OF LAW

The criteria are met for a higher 10 percent rating, though no greater rating, for the shin splints of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5311 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance with their claims upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To this end, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the so-called "fourth" requirement that VA also request that a claimant submit any evidence in his or her personal possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court also has held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; but also the "downstream" 4) degree of disability, i.e., disability rating; and 5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  So compliance with the first element discussed in Quartuccio v. Principi, 16 Vet. App. 183 (2002), requires notice even of the "downstream" disability rating and effective date elements of the claim, in the eventuality that service connection is granted.  See Dingess at 486.


Here, though, the Veteran's claim is not for service connection, rather, for a higher rating for a disability that was determined service connected in a prior adjudication.  In a claim for an increased disability rating, the VCAA requires VA to notify the claimant that, to substantiate the claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect the worsening has on employment.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1278 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular claimant's circumstances; that is, VA need not notify a claimant of alternative DCs that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular claimant's daily life.  Vazquez-Flores, 580 F.3d at 1278.

Moreover, a VCAA notice error is not presumptively prejudicial, even when shown to have occurred, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his or her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


The VCAA notice letter sent in January 2011 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In the letter, VA informed the Veteran of the information and evidence not then of record that was necessary to substantiate the claim, also of the information and evidence that VA would obtain versus the information and evidence she was expected to provide.  Consider also that the RO provided her that notice before adjudicating her claim in the December 2011 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

As for the additional duty VA has to assist her in the development of her claim, this duty includes assistance in the procurement of relevant records, including her service treatment records (STRs) and other pertinent records regarding her evaluation and treatment since service and providing an examination when needed to fairly decide the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record on appeal includes her STRs, a VA examination report, and lay evidence, including her personal statements.  No additional pertinent evidence has been identified as needing to be obtained.  See generally 38 C.F.R. § 3.159(c).

She as mentioned had a VA compensation examination in January 2011 in response to her claim for a higher rating for this disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination report set forth detailed examination findings in a manner allowing for informed appellate review under applicable VA laws and regulations, the Board finds the examination adequate for rating purposes.  The examination report provided a history supplied by her and by independent review of her claims file, as well as by detailed examination results addressing the relevant rating criteria.  As such, reexamination is not necessary.  38 C.F.R. §§ 3.326, 3.327, 4.2.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (indicating the requirement of a contemporaneous examination, albeit in the service-connection context, does not require a new examination based upon the mere passage of time since an otherwise adequate examination).


The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if she so desired.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board finds that no prejudice to her will result from the adjudication of this claim in this decision, especially since the Board is granting a higher rating for her disability, albeit not the highest possible rating, meaning the decision is at least partially favorable to her.  Hence, remanding this claim back to the RO via the Appeals Management Center (AMC) for further VCAA development would be an essentially meaningless exercise and would result only in additional delay with no tangible benefit to her.  So, in summary, the Board finds that it is difficult to discern what additional guidance VA could have provided her regarding what further evidence she should submit to substantiate her claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose and not result in any significant benefit to the Veteran).

Whether a Higher Rating is Warranted for the Shin Splints

Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule), which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If, as is the case here, a Veteran has an unlisted disability, it will be rated by analogy under a disease or an injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20.


When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the appellant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as a "staged" rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Here, as already alluded to, in response to her request for a higher rating for her shin splints disability, the Veteran was afforded a VA examination in January 2011.  At the time of the examination, she reported that her condition was still symptomatic after long-distance walking.  She could no longer run, only jog.  There was no osteomyelitis present, but she was observed to suffer from pain, although there was no weakness, stiffness, heat, redness, drainage, instability, giving way, or locking, and no joint was affected.  She took 800 milligrams of Motrin, as-needed, such as for her pain.  She also reported having flare-ups, meaning times when her symptoms, like her pain, were more severe than at others.  

The flare-ups were shin pain and leg ache, which lasted about 1-2 hours.  The frequency depended on the activity.  Alleviating factors were rest and medication.  With flare-ups, she had to sit down and not walk for 1-2 hours.  She did not need any ambulatory devices such as a cane or crutch.  The examiner confirmed the Veteran's shin splints limited her ability to stand for long periods of time when working or doing activities of daily living (ADLs).

In her March 2012 notice of disagreement (NOD), the Veteran said she suffered from ankle-joint pain with walking and stair climbing.  She noted that the pain she had in her right shin and ankle was elevated if, or when, she attempted to exercise by walking at a quick pace, jogging on a treadmill, or slightly running.  She stated that, any time exercise was overdone, she had pain in her shin and ankle that resulted in swelling and continuous throbbing.

In her September 2012 substantive appeal (on VA Form 9), the Veteran reported that she suffered from flare-ups that lasted one to two hours.  She also noted that she suffered from ankle disability while walking stairs.  She indicated that her ankle would throb with any exercise.  She questioned that, if moving caused pain, how then could there not be any limitation of motion.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for musculoskeletal disabilities.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is at least partly based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These other factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Moreover, this directive to assign a minimally compensable rating in the presence of pain applies to joint pain generally and is not limited to pain only associated with arthritis as defined by § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (emphasis added).  Rather, pain on motion can only be characterized as limiting pain constituting functional loss when it affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id., at *11; see 38 C.F.R. § 4.40.


The RO has rated the Veteran's shin splints as noncompensable by analogy to Diagnostic Code 5262, which pertains to impairment of the tibia and fibula.  However, as will be explained further below, she does not seemingly experience any impairment of her tibia and fibula manifested by malunion with knee or ankle disability or nonunion.  Accordingly, the Board has determined that her disability picture is more appropriately rated, instead, under Diagnostic Code 5311.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Muscle injuries are evaluated under diagnostic codes set forth in 38 C.F.R. § 4.73.  The flexor digitorum longus muscle is in Muscle Group XI.  See 38 C.F.R. § 4.73, Diagnostic Code 5311.  Muscle Group XI encompasses the posterior and lateral crural muscles and the muscles of the calf.  The functions of these muscles include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Id.  Under Diagnostic Code 5311, slight muscle damage warrants a noncompensable rating.  The next higher 10 percent rating is assigned for moderate muscle damage.  Higher ratings under this diagnostic code contemplate more severe injuries to the muscle.  See, e.g., 38 C.F.R. § 4.56 (2012). 

A slight muscle disability results from a simple wound of muscle without debridement or infection.  History and complaint include service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of 38 C.F.R. § 4.56.  Objective findings include minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

A moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe muscle disability is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination and uncertainty of movement, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups.  Objective findings would also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability results from through and through or deep penetrating wound due to high-velocity missile, or large multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaints are similar to those required for a moderately severe disability, but in aggravated form.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to a long bone; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

The report of the VA compensation examination the Veteran had in response to her increased-rating claim describes her shin splints as causing pain, particularly on use.  The examiner indicated the Veteran has active shin splints, meaning they continue to be symptomatic with any sort of physical activity.  And given her level of pain, a minimum compensable rating of 10 percent is warranted; thus, when rated by analogy to Muscle Damage to Muscle Group XI, the severity of her right shin splints more nearly approximates, by analogy, moderate muscle damage, but not more, according to Diagnostic Code 5311.

The RO rated the shin splints by analogy pursuant to impairment of the tibia and fibula under 38 C.F.R. § 4.71, Diagnostic Code 5262.  Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In this case, the evidence does not show malunion or nonunion of the tibia, nor does it show any disability of the knee or ankle that is a manifestation of the shin splints.  While the Veteran has reported having pain in her ankle and swelling after activities, there were no actual findings of consequent limitation of motion or association of her ankle impairment with her shin splints.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In sum, without evidence of impairment of the knee or ankle, the criteria for a compensable rating under Diagnostic Code 5262 are not more nearly approximated.

Other diagnostic codes by which the Veteran's shin splints may be analogously rated include DCs 5260 and 5261, which pertain to limitation of knee flexion and extension, DC 5271, which pertains to limitation of motion of the ankle, along with DC 5311 which pertains to injuries of Muscle Group XI.

Diagnostic Codes 5256 (ankylosis of the knee), 5257 (other impairment of the knee), 5258 (dislocation of semilunar cartilage), 5263 (genu recurvatum), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy) are not applicable in this instance, as the evidence does not show the Veteran has any of these types of impairment - again, meaning that has been associated with her shin splints as opposed to other causes.  Accordingly, DCs 5256, 5258, 5263, 5270, 5272, 5273, and 5274 cannot serve as a basis for an increased rating in this case.  Regarding diagnostic code 5257, lateral instability as a manifestation of shin splints was not shown by the evidence. 

Diagnostic Code 5260 contemplates limitation of leg flexion.  Under Diagnostic Code 5260, a zero percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, for limitation of extension of the leg, a zero percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent evaluation for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a, DC 5271. 

Because the evidence of record does not show there is limitation of motion of the knee or ankle because of the shin splints, a compensable rating under Diagnostic Codes 5260, 5261 or 5271 is not for application in this case. 

Also, because shin splints do not necessarily involve a joint, instead a muscle, a rating by analogy to tendonitis (Diagnostic Code 5024), synovitis (Diagnostic Code 5020) or periositis (Diagnostic Code 5022) would not be appropriate.  As such, shin splints are more appropriately rated pursuant to the criteria under 38 C.F.R. § 4.73 for muscle injury, rather than to the disabilities involving joints pursuant to 38 C.F.R. § 4.71.

In sum, the Veteran's shin splints cause pain.  However, no limitation of motion is shown of the knees or ankles throughout the appeal period.  Additionally, there is no nonunion or malunion of the tibia, and there is no objective indication of arthritis.  Nevertheless, she has undergone a VA examination that has confirmed that she does indeed have an active shin splint disability.  The examiner noted that the Veteran's shin splints were in an active state and found her complaints of pain justified.  However, her right lower extremity shin splints do not show limitation of motion of an affected joint over the course of the claim period, although there is definite pain and mild functional impairment shown.  Her limitation of use of the leg is primarily due to functional limitation due to pain with repetitive use, which is consistent with the type of disability that has been diagnosed.  In this case, there is no diagnostic code specific to rating shin splints, and therefore, her shin splints disability must be rated by analogy to another diagnostic code.  She has symptoms of pain in the shins, particularly when weight bearing for any significant amount of time, or when attempting exercise, but no joint is affected, therefore, the disability is most closely analogous to muscle injury of Muscle Group XI, pursuant to Diagnostic Code 5311.

In determining the severity of the Veteran's muscle injury, the criteria under 38 C.F.R. § 4.56 do not provide a logical basis for rating the Veteran's muscle injury, because her shin splints do not involve a "wound" which is contemplated in 38 C.F.R. § 4.56.  Nevertheless, she has evidence of a disability, and credible complaints of pain and reported difficulty standing and walking for prolonged periods due to the disability; thus, she is entitled to the minimum compensable rating.  In this case, that rating is 10 percent, which is assigned for moderate muscle injury.  Thus, by analogy, her shin splints are considered a moderate muscle injury to Muscle Group XI, which warrants a 10 percent rating pursuant to Diagnostic Code 5311.  In so doing, consideration must be given to her pain, and particularly her pain on propulsion.  In light of the foregoing, her service-connected right shin splints are more nearly approximated by the assignment of a 10 percent disability rating for this lower extremity based on the level of impairment due to the pain, particularly on propulsion.  38 C.F.R. §§ 4.3, 4.7.

According to her, she has pain when walking or exercising for prolonged periods or when going up stairs.  None of these limitations, however, show limitation of motion of a joint.  Therefore, although there is some evidence of functional loss, her right lower extremity shin splints do not involve a joint, therefore ratings are not warranted pursuant to DCs 5260, 5261, 5262 or 5272.  38 C.F.R. §§ 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  There is no limitation of motion, no objective findings of arthritis, and no objective findings of ankle or knee disability.  Additionally, no malunion or nonunion of the tibia is demonstrated. 

Finally, more than moderate muscle damage is certainly not demonstrated.  See 38 C.F.R. § 4.56.  The evidence of record does not show objective indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  38 C.F.R. § 4.56(d)(3), (4).  There is also no evidence of severe impairment of function.  See 38 C.F.R. § 4.56(d)(4).  While the Veteran has reported that she experiences pain and had flare-ups on standing and walking, the examiner has not assessed this as more than moderate in severity.  The examiner has not assessed the disorder as severe in nature.  The Veteran's reports of pain, to include on flare-ups, were considered by the Board in assigning the 10 percent evaluation for moderate disability. 

In summary, the evidence supports a compensable rating of 10 percent, but no greater, for the Veteran's right lower extremity shin splints. 38 C.F.R. § 4.3.  There are no time periods during the period of time covered by her claim when her service-connected right lower leg shin splints warrant different ratings.  Thus, the Board is not "staging" this rating, instead, making the higher 10 percent rating retroactive to the receipt of her claim for a higher rating for this disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-schedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Because the Rating Schedule only considers the average impairment in earning capacity, in exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Turning to the first step of this extra-schedular analysis, the symptomatology and impairment caused by the Veteran's right lower extremity shin splints, specifically her chronic pain causing difficulties with propulsion, are contemplated by the schedular rating criteria.  Comparing her disability level and symptomatology to what is listed in the Rating Schedule as relevant considerations, the degree of disability throughout the claim period is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  This is especially true considering that the essential basis for increasing her rating is on account of her pain and its effect on her mobility whenever she stress this lower extremity.  But in the absence of exceptional factors associated with the shin splints, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

A higher 10 percent rating, though no greater rating, is granted for the shin splints of the right lower extremity, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


